DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-9, 14-18, 23-26, 31, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 11, 14, 17, 21, 24, and 25 of US Patent 11,330,465 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the application's claims 1, 6-9, 14-18, 23-26, 31, and 32 merely broaden the scope of the patented claims 1, 5, 11, 14, 17, 21, 24, and 25 by excluding certain limitations of the parent claims. The application's claims are nearly identical in every other aspect to the patented claims. Thus, the applicant is attempting to broaden the patented claims by excluding certain limitations in the application's claims, and it would have been obvious to one skill in the art, at the time of the invention, to omit such limitations. If the application allowed the application would grant broader protection to the applicant.
Claims 1, 5, 11, 14, 17, 21, 24, and 25 of the patented contain(s) every element of claims 1, 6-9, 14-18, 23-26, 31, and 32 of the instant application and thus anticipate the claim(s) of the instant application. Claims 1, 6-9, 14-18, 23-26, 31, and 32 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 Fed. Cir. 1998 (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). Claims 1, 6-9, 14-18, 23-26, 31, and 32 are generic to the species of invention covered by claims 1, 5, 11, 14, 17, 21, 24, and 25 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985 (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944,214 USPQ 761,767 (CCPA 1982).  Accordingly, absent a terminal disclaimer, claims 1, 6-9, 14-18, 23-26, 31, and 32 were properly rejected under the doctrine of obviousness-type double patenting.  In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 14-18, 23-26, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Publication 2017/0280354 A1) in view of Kasher et al (US Publication 2017/0164241 A1).
Regarding to claims 1 and 17, Huang discloses a transmitting station 20 (fig. 3) for transmitting a physical layer protocol data unit PPDU 10 having a header 12 (fig. 1 page 2 paragraph 0039), the header having a Scrambler Initialization Field (fig. 2 page 3 paragraph 0051), said transmitting station comprising: a scrambler 21 for scrambling content in the header following the Scrambler Initialization Field together with an associated MAC frame or a portion of the MAC frame 13 (page 1 paragraphs 0003-0004) to produce a scrambled sequence (page 3 paragraph 0056), said scrambling based on a scrambler initialization value conveyed via the Scrambler Initialization Field (page 3 paragraph 0057), and a transmitter 300 (fig. 5) for transmitting the PPDU including the scrambled sequence (page 6 paragraph 0122).
Huang fails to teach for a scrambler initializer for overloading at least one bit of the Scrambler Initialization Field to carry control information, the control information indicating a channel bandwidth.
However, Kasher discloses a transmitting station 102 (fig. 1) comprising a scrambler initializer 128 (page 5 paragraph 0072) for overloading at least one bit of the Scrambler Initialization Field to carry control information, the control information indicating a channel bandwidth (page 7 paragraphs 0136-0139).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the scrambler initializer as taught by Kasher into Huang’s system to combine channels for transmitting wide-bandwidth data frame.
Regarding to claims 6 and 23, Huang discloses the PPDU is an IEEE 802.11ay (page 1 paragraph 0002) Control PHY PPDU (page 2 paragraph 0037).
Regarding to claims 7 and 18, Kasher discloses all the limitations with respect to claims 1 and 17, except for the control information further indicates at least one of: control information used to support EDMG features; a set of one or more channels to be used by the transmitter; a transmit diversity configuration to be used in communication; and a number of spatial streams being transmitted. However, Kasher discloses the control information further indicates at least one of: control information used to support EDMG features; a set of one or more channels to be used by the transmitter (page 7 paragraph 0139); a transmit diversity configuration to be used in communication; and a number of spatial streams being transmitted. Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the control information as taught by Kasher into Huang’s system to combine channels for transmitting wide-bandwidth data frame.
Regarding to claims 8 and 24, Huang discloses an encoder 22 (fig. 3) for encoding the scrambled sequence, which is indicative of the content in the header together with the associated MAC frame or the portion of the MAC frame (page 3 paragraph 0059).
Regarding to claims 9 and 25, Huang discloses a receiving station 520 (fig. 11) for receiving a physical layer protocol data unit PPDU 10 having a header 12 (fig. 1 page 2 paragraph 0039), the header having a Scrambler Initialization Field (fig. 2 page 3 paragraph 0051), said receiver comprising: receiver 500 (fig. 5) configured to receive the PPDU (page 7 paragraph 0149) including a scrambled sequence (page 3 paragraph 0056) indicative of content of the header together with an associated MAC frame or portion of the associated MAC frame 13, the MAC frame being carried by the PPDU (page 1 paragraphs 0003-0004); and a descrambler 526 for descrambling said scrambled sequence, which is indicative of said content in the header together with the associated MAC frame or portion of the associated MAC frame, said descrambling being based on contents of the Scrambler Initialization Field (page 8 paragraph 0168). 
Huang fails to teach for a scrambling data extractor configured to interpret at least one bit of the Scrambler Initialization Field as control information, the control information indicating a channel bandwidth to be used by the transmitter. 
However, Kasher discloses a receiving station 140 (fig. 1) comprising: a scrambling data extractor 158 (page 5 paragraph 0072) configured to interpret at least one bit of the Scrambler Initialization Field as control information, the control information indicating a channel bandwidth to be used by the transmitter (page 7 paragraphs 0136-0139).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the scrambler data extractor as taught by Kasher into Huang’s system to combine channels for transmitting wide-bandwidth data frame.
Regarding to claims 14 and 26, Kasher discloses all the limitations with respect to claims 9 and 25, except for the control information further indicates at least one of: control information used to support EDMG features; a set of one or more channels to be used by the transmitter; a transmit diversity configuration to be used in communication; and a number of spatial streams being transmitted. However, Kasher discloses the control information further indicates at least one of: control information used to support EDMG features; a set of one or more channels to be used by the transmitter (page 7 paragraph 0139); a transmit diversity configuration to be used in communication; and a number of spatial streams being transmitted. Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the control information as taught by Kasher into Huang’s system to combine channels for transmitting wide-bandwidth data frame.
Regarding to claims 15 and 31, Huang discloses the PPDU is an IEEE 802.11ay (page 1 paragraph 0002) Control PHY PPDU (page 2 paragraph 0037).
Regarding to claims 16 and 32, Huang discloses a decoder 525 (fig. 11) for decoding the scrambled sequence, which is indicative of the content in the header together with the associated MAC frame or the portion of the MAC frame (page 8 paragraph 0167).
Allowable Subject Matter
Claims 2-5, 10-13, 19-22, and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467